Title: To James Madison from Levett Harris, 17 April 1803
From: Harris, Levett
To: Madison, James


Sir,
Philadelphia, 17. April. 1803.
Being scrupulous of troubling you farther on the subject of my late letters, I requested a friend I had at Washington to enquire of the practicability of the change, in relation to which, I have had the honour to address you: And I learn that some doubts have arisen in the department of State, of a Consul from this Country being received at St. Petersburg. (I have the authority of an intelligent Young Gentleman of this City, who left Russia last Winter, and who was some time at Petersburg, for saying, that no difficulty on this score, need now be apprehended, as he was there assured, from respectable authority, a consul from the U. States would be duly acknowledged.)
I am willing and desirous, to make the experiment, if it should accord with the pleasure of Government; and I flatter myself from the dissimilarity of circumstances, of the present, and the period of the former nomination to that Country, arising, I presume, principally from their change of Governors, that no obstacle will be found to oppose a furtherance of the commercial relations of the United states with that power: which I should rejoice to be placed in a situation, to employ my humble capacity to promote. I have the honour to be, with the highest respect Sir, your most Obedient servant.
Levett Harris
 

   
   RC (DNA: RG 59, CD, St. Petersburg, vol. 1). Docketed by Wagner.



   
   See Harris to JM, 30 Mar. 1803, and n. 1.



   
   John Miller Russell of Boston had been appointed consul at St. Petersburg in November 1794. On his arrival in 1795 he was rejected by the Russian government because Catherine II had not yet recognized U.S. independence (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:164; Bashkina et al., The United States and Russia, pp. 291–92).


